Me. Justice HutchisoN
delivered the opinion of the court.
Appellant was convicted of murder in the first degree upon an information charging the facts as follows:
“The said Juan Rivera Quiñones, prior to the filing of this information, that is, about September 20, 1915, in Yega Alta, within the Judicial District of San Juan, P. R., unlawfully, wilfully, maliciously, treacherously, with malice aforethought and preconceived and decided purpose of causing the death of Juan Seijo Morales, assaulted and wounded him with a razor, inflicting upon him several wounds, one of them in the right lateral and frontal part of the neck, cutting through the larynx, which wound caused his death in a few days.”
The brief contains no specific assignment of errors, but •maintains that the evidence does not show the malice, premeditation and deliberation necessary to' support the judgment.
It is also suggested that the information is defective in that it does not comply with the provisions of section 3 of the Code of Criminal Procedure requiring a statement in *777the verification to the effect that the information is based ¡upon the testimony of witnesses sworn before the fiscal, or upon the testimony of witnesses taken before an examining magistrate, and that the fiscal solemnly believes that there is just cause for filing the information. In the instant case the fiscal does state in his affidavit that the information is based upon the testimony of witnesses examined under oath and that he solemnly believes there is just cause for filing the same. In the absence of any objection made in the court below, this was enough, and the suggestion now made for the first time on appeal comes too late. People v. Rodríguez, 12 P. R. R. 176; People v. París, ante, p. 103.
Although no exceptions were taken tó the instructions given the jury by the trial judge, we have examined the charge and find it not only free from serious objection but exceptionally clear, well balanced and impartial, both in summing up the testimony and in explaining the principles of law by which the jury was to be guided in its deliberations.
Juan Seijo Morales, in addition to other means of subsistence, kept a cheap lodging house. Defendant appeared one afternoon and paid him a certain small sum of money, either in settlement of an old account according to one witness or in advance for a night’s lodging according to other testimony. It seems that the rental of a cot for the night amounted to ten cents. About midnight Seijo Morales received wounds which subsequently proved fatal. Defendant, when arrested, barefoot, a few hours later in a neighboring town, confessed the homicide, explaining that during the night he had been attacked by four men; that drawing a razor which he carried and defending himself as best he could, backing away from his aggressors meanwhile, he was driven into the bed-room of Seijo Moralés, and there, still slashing right and left in self-defense, the wounds were inflicted without any intention of causing the death of Seijo Morales. On the bed occupied by Seijo Morales was a pillow soaked with blood, covering a bloody pocketbook with money in it. A *778quilt, blood-stained near one end, and a sheet, were upon the floor beside the bed. The most serious wound was one beginning at the Adam’s apple, penetrating the larynx, severing certain blood vessels of the neck, and ending over the mastoid process; such a wound as might have been inflicted upon a prostrate victim by a left-handed man, striking from behind. The defendant is left-handed. A shoe belonging to him lay near a disheveled bed in a room adjoining’ and communicating with the one that contained the blood-stained bedelothing; its mate was picked up in the street; the razor, also stained with blood, was found in one or the other of these two rooms, and defendant himself was seen a few minutes after the tragedy running away from the premises in his underclothes, carrying his outer garments and a closed umbrella in his hands. There is testimony to the effect that Seijo Morales was suffering from a cold, that during the evening defendant, a vendor of patent medicines, offered him a vial containing liquid for him to “smell” on retiring, saying it was good for a cold, and that the remedy so prescribed was used according to directions. Seijo Morales, before his death, stated that he was asleep when lie received the first wound in his throat and that the others were inflicted as he got up and made his way to the door opening on the street. ITe was found outside the door, and there is evidence tending to show that the next morning a small jar or bottle .containing chloroform was found in the gutter. If the jury believed the testimony as to these matters, and evidently it did; the circumstances justified the conclusion reached as to- malice, premeditation and deliberation.
The motive is not plain, but that is not infrequent in such matters, and there is no obligation on the part of the Government to establish an adequate cause or reason for the commission of the crime if it clearly appears that the homicide was committed by the defendant with malice and after premeditation and deliberation. 1 Wharton’s Criminal Law, §419, p. 594; II Wharton’s Cr. Ev. p. 1646, §§ 877 et seq., 13 R. C. L. 746, §51; People v. Durant, 116 Cal. 207; But*779ler v. State, 134 S. W. 230; House v. State, 21 L. R. A. (N. S.) 840; People v. Enright, Ann. Cases, 1913, E. 318.
A full statement of all the testimony would serve no useful purpose. We have carefully examined the whole record and find that the verdict is amply sustained by the evidence.
The judgment appealed from must be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.